

116 SRES 507 IS: Supporting Minor League Baseball.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 507IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Blumenthal (for himself, Mrs. Capito, Mr. Durbin, Mr. Markey, Mr. Leahy, Mr. Sanders, Mr. Menendez, Mr. Brown, Mr. Manchin, Mrs. Gillibrand, Mr. Grassley, Ms. Klobuchar, Ms. Ernst, Ms. Warren, Mr. Moran, Mr. Kaine, and Mr. Cotton) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONSupporting Minor League Baseball.Whereas, each season for 15 consecutive years, more than 40,000,000 fans have attended a Minor League Baseball game;Whereas Minor League Baseball provides wholesome, affordable entertainment in 160 communities throughout the United States;Whereas, in 2018, Minor League Baseball clubs—(1)donated more than $45,000,000 in cash and in-kind gifts to the communities in which those clubs were located; and (2)completed more than 15,000 volunteer hours;Whereas the economic stimulus and development provided by Minor League Baseball clubs extends beyond the cities and towns where Minor League Baseball games are played to a wide range of diverse geographic areas in which 80 percent of the people of the United States are located;Whereas Minor League Baseball is committed to promoting diversity and inclusion through—(1)the Copa de la Diversión initiative; (2)the MiLB Pride initiative;(3)the Fostering Inclusion through Education and Leadership Development Program (commonly known as the FIELD Program); and (4)the Women in Baseball Leadership initiative;Whereas Minor League Baseball is the first touchpoint with the national pastime for millions of youth, and the only touchpoint for youth located in communities far from cities in which Major League Baseball clubs are located;Whereas Congress has enacted numerous statutory exemptions and immunities to preserve and sustain—(1)a system for Minor League Baseball; and (2)the relationship between Minor League Baseball and Major League Baseball;Whereas the proposed abandonment of 42 Minor League Baseball clubs by Major League Baseball would devastate communities, bond purchasers, and other stakeholders that rely on the economic stimulus that those Minor League Baseball clubs provide;Whereas Minor League Baseball facilities not only house the affiliated team, but also serve as venues for community events and other sporting competitions;Whereas Minor League Baseball clubs enrich the lives of millions of people in the United States each year through economic, social, cultural, and charitable contributions; andWhereas the preservation of Minor League Baseball clubs in 160 communities across the United States is in the public interest, as those clubs will continue to provide affordable, family-friendly entertainment to those communities: Now, therefore, be itThat the Senate—(1)supports the preservation of Minor League Baseball clubs in 160 communities across the United States;(2)recognizes the unique social, economic, and historical contributions that Minor League Baseball has made to the lives and culture of the people of the United States; and(3)encourages the continuation in 160 communities across the United States of the 117-year foundation of Minor League Baseball through the continued affiliation of the Minor League Baseball clubs in those communities with Major League Baseball. 